Order entered March 20, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01186-CR

                               LAURA SANDERS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. MB10-52665

                                          ORDER
       On February 4, 2014, we abated this appeal and remanded the case to the trial court for a

hearing to determine the proper amount of restitution. On March 18, 2014, the reporter’s record

of the new restitution hearing was filed in this Court.    Accordingly, we REINSTATE this

appeal. We ORDER the trial court to transmit the new written restitution order to this Court

within FIFTEEN DAYS of the date of this order.


       The State’s February 26, 2014 motion to extend abatement is DISMISSED AS MOOT.


                                                     /s/   ADA BROWN
                                                           JUSTICE